Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it uses words such as “the disclosure relates to” and it’s very short.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-7, 9-13, and 17-21 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1, 6, 9, 13, 17 (twice), and 18 recite the limitation "the inner portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “a right portion” of the circle, but a “right portion” has already been introduced in claim 1, so it’s unclear if this is the same “right portion”, or a different one.
Claim 5 recites “a left portion” of the circle, but a “left portion” has already been introduced in claim 1, so it’s unclear if this is the same “left portion”, or a different one.
Claims 7 and 10 recite the limitation "the center field of view".  There is insufficient antecedent basis for this limitation in the claim.
Claims 13 and 17 recite the limitation "the bottom".  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.  In light of the above, the claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims rejected under 35 U.S.C. 103(a) as being unpatentable over D1 (Trijicon, May 2, 2013) in view of D2 (Dave Dolbee, Nov. 18, 2012).
D1, which is considered to be the closest prior art to the subject matter of claim 1, discloses a reticle pattern having a segmented circle (see page 2 in D1).
Claim 1 differs from D1 in a circle with a gap in each quadrant of the circle, a first aiming point in the inner portion of the circle, and a second aiming point located at the bottom of the circle. However, said feature is virtually suggested by the feature of D1 considering the segmented circle (see page 2 in D1) and the feature of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of the circle (see page 1 in D2). Accordingly, claim 1 would have been obvious over D1 and D2. 
Claims 3-11 relate to a horizontal line and a vertical line. However, the additional features of claims 3-11 are merely matters of design option when the general knowledge in the relevant field of the art is used.
Claim 12 further specifies the aiming point. However, the additional feature of claim 12 is merely a variation of the disclosure of D2 considering the circle dot reticle with holdover points (see page 1 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity.
Accordingly, claims 3-12 would have been obvious over D1 and D2. 
D1, which is considered to be the closest prior art to the subject matter of claim 2, discloses a reticle pattern having a segmented circle (see page 2 in D1).
Claim 2 differs from D1 in a circle having a top portion, a left portion, a right portion, and a bottom portion, wherein the bottom portion is an aiming point, wherein the circle has a first gap located between the right portion and the top portion, a second gap located between the top portion and the left portion, a third gap located between the left portion and the bottom portion, and a fourth gap located between the bottom portion and the right portion. However, said feature is virtually suggested by the feature of D1 considering the segmented circle (see page 2 in D1) and the feature of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of the circle (see page 1 in D2). Accordingly, claim 2 would have been obvious over D1 and D2. 
D1, which is considered to be the closest prior art to the subject matter of claim 13, discloses a reticle pattern having a segmented circle (see page 2 in D1).
Claim 13 differs from D1 in a circle with a gap in each quadrant of the circle, a first aiming point in the inner portion of the circle, and a second aiming point located at the bottom of the circle, wherein at least two gaps are of equal length. However, said feature is merely a variation of the disclosure of D1 considering the segmented circle (see page 2 in D1) and the disclosure of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of
the circle (see page 1 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. Accordingly, claim 13 would have been obvious over D1 and D2.
D1, which is considered to be the closest prior art to the subject matter of claim 14, discloses a reticle pattern having a segmented circle (see page 2 in D1).
Claim 14 differs from D1 in a circle having a top portion, a left portion, a right portion, and a bottom portion, wherein the bottom portion is an aiming point, wherein the circle has a first gap located between the right portion and the top portion, a second gap located between the top portion and the left portion, a third gap located between the left portion and the bottom portion, and a fourth gap located between the bottom portion and the right portion, wherein at least two of the four gaps are of equal length. However, said feature is merely a variation of the disclosure of D1 considering the segmented circle (see page 2 in D1) and the disclosure of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of the circle (see page 1 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. Accordingly, claim 14 would have been obvious over D1 and D2. 
Claims 15-16 further specify that the first gap and the second gap are of equal length, and that the third gap and the fourth gap are of equal length. However, these features are regarded as normal design options within the coverage of the prior art by a person skilled in the art.
Accordingly, claims 15-16 would have been obvious over D1 and D2. 
D1, which is considered to be the closest prior art to the subject matter of claim 17, discloses a reticle pattern having a segmented circle (see page 2 in D1).
Claim 17 differs from D1 in a circle with a gap in quadrant 1, quadrant 2, quadrant 3, and quadrant 4 of the circle, a first aiming point in the inner portion of the circle, a second aiming point located at the bottom of the circle, and a horizontal line extending outward from a right and a left portion of the circle, wherein the horizontal line does not extend to the inner portion of the circle. However, said feature is merely a variation of the disclosure of D1 considering the segmented circle (see page 2 in D1) and the disclosure of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of the circle (see page 1 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. Accordingly, claim 17 would have been obvious over D1 and D2. 
Claims 18-19 relate to a vertical line and a length of the gap. However, the additional features of claims 18-19 are merely matters of design option when the general knowledge in the relevant field of the art is used.
Accordingly, claims 18-19 would have been obvious over D1 and D2.
D1, which is considered to be the closest prior art to the subject matter of claim 20, discloses a variable compact optical gunsight comprising a reticle pattern having a segmented circle (see page 2 in D1).
Claim 20 differs from D1 in a circle with a gap in quadrant 1, quadrant 2, quadrant 3, and quadrant 4 of the circle, a first aiming point in the inner portion of the circle, a second aiming point located at the bottom of the circle, and a horizontal line extending outward from a right and a left portion of the circle, wherein the horizontal line does not extending to the inner portion of the circle. However, said feature is merely a variation of the disclosure of D1 considering the segmented circle (see page 2 in D1) and the disclosure of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of the circle (see page 1 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. Accordingly, claim 20 would have been obvious over D1 and D2. 
D1, which is considered to be the closest prior art to the subject matter of claim 21, discloses a reticle pattern having a segmented circle (see page 2 in D1).
Claim 21 differs from D1 in a holographic sight comprising a circle with a gap in quadrant 1, quadrant 2, quadrant 3, and quadrant 4 of the circle, a first aiming point in the inner portion of the circle, a second aiming point located at the bottom of the circle, and a horizontal line extend outward from a right and a left portion of the circle, wherein the horizontal line does not extending to the inner portion of the circle. However, said feature is merely a variation of the disclosure of D1 considering a variable compact optical gunsight comprising the segmented circle (see page 2 in D1) and the disclosure of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of the circle (see page 1 in D2), and a person skilled in the art would arrive at the claimed invention by general experimentation alone without exercising any ingenuity. Accordingly, claim 21 would have been obvious over D1 and D2. 
D1, which is considered to be the closest prior art to the subject matter of claim 22, discloses a reticle pattern having a segmented circle (see page 2 in D1).
Claim 22 differs from D1 in a firearm comprising a circle having a top portion, a left portion, a right portion, and a bottom portion, wherein the bottom portion is an aiming point, wherein the circle has a first gap located between the right portion and the top portion, a second gap located between the top portion and left portion, a third gap located between the left portion and the bottom portion, and a fourth gap located between the bottom portion and the right portion. However, said feature is virtually suggested by the feature of D1 considering a variable compact optical gunsight comprising the segmented circle (see page 2 in D1) and the feature of D2 considering a circle dot reticle with holdover points located in an inner portion of the circle and a bottom of the circle (see page 1 in D2). Accordingly, claim 22 would have been obvious over D1 and D2. 
In the alternative, D1/D2 disclose the claimed invention except they may not explicitly disclose the exact recited arrangement of claims 1-22.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the same arrangement as claims 1-22, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10935344. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader than the parent patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D DAVID whose telephone number is (571)270-3737 and whose email address is michael.david@uspto.gov*.  The examiner can normally be reached on M-F 8:30am-5:00pm EST.
*Communications via Internet e-mail are at the discretion of the applicant.  Applicant is welcome to file an electronic communication authorization (sb439) form at any time if he/she would like to communicate via e-mail:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdfWithout a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL D DAVID/               Primary Examiner, Art Unit 3641